DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 8/11/2022 have been fully considered but they are not persuasive.
In response to the argument presented on p. 8 of the Applicant’s Remarks filed on 8/11/2022 (regarding the limitations of “adjust the light source to emit light at a first wavelength range to detect the first target gas; and operate the active optical element to modulate the light to a second wavelength range to detect a second target gas different from the first target gas”), after careful review of Zoechbauer, it is determined that in view of the teaching in Zoechbauer the argued limitations are at least obvious.
Zoechbauer discloses in column 6, lines 63 – 65 that “The control of the filter is carried out through the electronics such that the individual measuring components will be produced for ascertaining within the spectral region of interest.” From this disclosure of Zoechbauer, it is determined that the control changes the filter for desired target gases and therefore the argued limitations is obvious. Zoechbauer teaches a broad band light source and using a filter chooses desired light wavelength(s) for target gases.
McDermott (7764,379 B1) teaches tunable light source 50-2 and tunable filter in Fig. 2 which are controlled by the controller 60 (see column 3, lines 47 – 52) to detect gas sample of interest (target gas) in the gas cell 14.
In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zoechbauer in order to select a light source at a desired wavelength(s) for desired gas of interest by a known method.
McDermott would provide more accurate desired wavelength(s) by having tunable light source and tunable filter for ordinary artisans.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 7 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zoechbauer (US 5,218,422; previously cited), and further in view of McDermott (7764,379 B1)  and Starta (US 2014/0306112 A1; previously cited).
The teaching of Zoechbauer has been discussed above.
With respect to independent claim 1, Zoechbauer teaches in Fig. 5 a system for gas detection, the system comprising: 
a light source L operable to transmit light through a sampling chamber K; 
an active optical element AF operable to modulate one or more characteristics of the light prior to the light entering the sampling chamber; 
a filter E operable to receive the light from the sampling chamber; 
a photodetector D; and 
a controller configured to: 
determine a target gas for detection as disclosed in column 5, lines 48 – 60; 
determine one or more target characteristics as disclosed in column 5, lines 48 – 60 of the light based on the target gas; and 
operate the active optical element to modulate the light based on the one or more target characteristics of the light AF should be tuned to determine target gas per column 5, lines 48 – 60.
Zoechbauer is silent with the limitations of “adjust the light source to emit light at a first wavelength range to detect the first target gas; and operate the active optical element to modulate the light to a second wavelength range to detect a second target gas different from the first target gas”), after careful review of Zoechbauer, it is determined that in view of the teaching in Zoechbauer the argued limitations are at least obvious.
However, Zoechbauer discloses in column 6, lines 63 – 65 that “The control of the filter is carried out through the electronics such that the individual measuring components will be produced for ascertaining within the spectral region of interest.” From this disclosure of Zoechbauer, it is determined that the control changes the filter for desired target gases and therefore the argued limitations is obvious. Zoechbauer teaches a broad band light source and using a filter chooses desired light wavelength(s) for target gases.
McDermott (7764,379 B1) teaches tunable light source 50-2 and tunable filter in Fig. 2 which are controlled by the controller 60 (see column 3, lines 47 – 52) to detect gas sample of interest (target gas) in the gas cell 14. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zoechbauer in order to select a light source at a desired wavelength(s) for desired gas of interest by a known method. McDermott would provide more accurate desired wavelength(s) by having tunable light source and tunable filter for ordinary artisans.
Zoechbauer is silent with an optical element because Zoechbauer teaches a transmission measurement in Fig. 5. In Fig. 4, Starta teaches an optical element 46 so as to have a reflective measurement. This would be beneficial because a longer optical path increases detection efficiencies. See paragraph [0030] of Starta. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 2, Zoechbauer is silent with wherein operating the active optical element to modulate the light based on the one or more target characteristics of the light comprises: modulating a wavelength of the light over across a range of wavelengths over a time period.
	However, Zoechbauer teaches detecting gas coming out of chimney (see column 4, line 67) and changing filter F due to different gases (see column 5, lines 48 – 60). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zoechbauer modified by McDermott and Starta so as to have the limitation of with wherein operating the optical filter to modulate the light based on the one or more target characteristics of the light comprises: modulating a wavelength of the light over across a range of wavelengths over a time period” in order to determine whether there are different species of gases in sample cell K. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 7, Zoechbauer teaches in column 4, lines 34 – 60 wherein the one or more target characteristics of the light comprises a range of wavelengths associated with the target gas.
With respect to dependent claim 8, Zoechbauer teaches wherein the active optical element comprises a tunable optical filter AF.
With respect to dependent claim 9, Zoechbauer teaches wherein the filter comprises a band-pass filter E; see column 6, lines 62 – 63.
With respect to dependent claim 10, Zoechbauer teaches wherein the filter comprises a Fabry- Perot interferometric filter AF.
With respect to independent claim 11, as discussed above in the rejection justification to claim 1 above.
With respect to dependent claim 12, since Fabry Perot filter AF which is the same optical element as in the present application, Zoechbauer teaches wherein operating the active optical element comprises: modulating a light intensity of the light across a spectrum.
With respect to dependent claim 13, Zoechbauer teaches in column 3, lines 1 – 3 and column 5, line 46 the limitation of “ based at least in part on determining the presence of the target gas in the sampling chamber, analyzing the first light portion to determine one or more characteristics of the target gas”.
With respect to dependent claim 14, Zoechbauer teaches wherein the one or more characteristics of the target gas comprises at least one of volumetric concentration column 5, line 46, partial pressure and parts per million.
With respect to dependent claim 15, Zoechbauer teaches in column 4, lines 34 – 60 wherein the one or more target characteristics of the light comprises a range of wavelengths associated with the target gas.
With respect to dependent claims 16 – 18, as discussed above Zoechbauer teaches wherein the active optical element comprises an active optical filter, wherein the filter comprises a band- pass filter, and wherein the filter comprises a Fabry- Perot interferometric filter.
With respect to dependent claim 19, Zoechbauer is silent with wherein the optical element comprises a reflective element.
	In Fig. 4, Starta teaches a reflective coating 46. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zoechbauer in order to increase detection efficiencies because light travels twice through a sample. The greater the length of the analytical path the greater the absorption that can occur in the presence of an analyte gas or gases. See paragraph [0030] of Starta. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 20, since Starta teaches a reflective coating, the limitation of “wherein the optical element comprises a mirror” would be obvious as an obvious variation in order to reflect light.
Claim(s) 3 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoechbauer modified by McDermott and Starta, and further in view of Haydt (US 2021/0285873 A1).
The teaching of Zoechbauer modified by McDermott and Starta has been discussed above. 
With respect to dependent claim 3, Zoechbauer is silent with wherein the controller is further configured to: operate the light source to transmit light through the sampling chamber to the optical element; operate the filter to receive the light from the optical element and separate the light into a first light portion and a second light portion; operate the photodetector to receive the first light portion from the filter; analyze the first light portion to determine a presence of the target gas in the sampling chamber.
However, Zoechbauer teaches a controller M to operate the filter E to receive the light from the optical element and separate the light into a first light portion and a second light portion;  a controller A operate the photodetector D to receive the first light portion from the filter; analyze the first light portion to determine a presence as disclosed in column 3, line 1 – 3 of the target gas in the sampling chamber. And Haydt teaches a controller 44  to control a light source 40. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Zoechbauer modified by McDermott and Starta in order to have a compact spectrometer that can be carried to different places. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 4, Zoechbauer teaches wherein operating the light source comprises: modulating via AF, by the controller, light intensity of the light across a spectrum.
With respect to dependent claim 5, Zoechbauer teaches wherein the controller is further configured to: based at least in part on determining the presence as disclosed in column 3, lines 1 – 3  of the target gas in the sampling chamber, analyze the first light portion to determine one concentration as disclosed in column 5, line 46 or more characteristics of the target gas.
With respect to dependent claim 6, Zoechbauer teaches wherein the one or more characteristics of the target gas comprises at least one of volumetric concentration as disclosed in column 5, line 46, partial pressure and parts per million.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884